In this action plaintiff seeks to recover damages for libel. The question presented on this appeal is precisely the same as presented in the case of Wheatland v. Maloney et al., Civil No. 178 (ante, p. 288 [294 P. 499]). [1] On the authority of Wheatland v. Maloney this day decided, the judgment is affirmed.
Cary, P.J., and Marks, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 2, 1931.